Banke, Judge.
The appellee, a real estate brokerage firm, sued the appellants to recover actual and punitive damages for their alleged conspiracy to deprive the firm of its right to receive a commission on the sale of certain land. The jury returned a verdict awarding the firm $10,000 in actual damages and $5,000 in punitive damages. In this appeal, the appellants contend that the evidence was insufficient to establish that the appellee had any contractual relationship with the seller which would have authorized it to receive a commission. Held:
The evidence was amply sufficient to establish both that the appellee was the procuring cause of the sale and that it had a contractual right to receive a commission from the seller pursuant to an open listing agreement. The evidence was also sufficient to establish that the appellants engaged in a bad-faith attempt to deprive the appellee of said commission by arranging for the land to be deeded first to a dummy purchaser and then, immediately thereafter, to the actual purchaser, who was one of the appellants. Thus, an award of both actual and punitive damages was authorized. See generally Clayton McLendon, Inc. v. Judge & Co., 142 Ga. App. 659 (236 SE2d 683) (1977); Ideal Realty Co. v. Storch, 124 Ga. App. 271 (183 SE2d 520) (1971).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.